Citation Nr: 0117033	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for herpes simplex.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from March 1978 to 
March 1982.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, MI.  In March 2001, the veteran testified before 
the undersigned Member of the Board at a hearing at the RO.  
Additionally, during this hearing, the veteran raised the 
issue of entitlement to service connection for headaches, as 
secondary to his service-connected herpes simplex.  While not 
currently in appellate status, the issue is referred to the 
RO for appropriate action.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

With respect to the claim for a compensable evaluation for 
herpes simplex, the Board notes that a number of statements 
have been submitted by Siyadath Rabbaig, M.D., which document 
the veteran's treatment for herpes simplex.  Dr. Rabbaig 
reports that the veteran has had recurrent episodes of herpes 
simplex lesions occurring on his lip, left middle finger, and 
groin area.  In August 1999, the veteran underwent a medical 
examination for VA purposes.  He reported experiencing flare-
ups of a rash of his groin, lips, hands and buttocks, for 
which he used Zovirax.  On clinical evaluation, the veteran's 
lips, groin and buttocks were found to be normal, with the 
exception of what appeared to be a fungus dermatitis of the 
upper legs and groin area.  The diagnosis was herpes simplex.  

A subsequent VA dermatological examination in October 1999, 
resulted in a diagnosis of genital herpes.  The veteran was 
noted to have apparent desquamative vesicles on the left side 
of the pubis area.  In March 2001, the veteran testified 
before the undersigned Member of the Board that he was 
currently taking Zovirax, that he had scarring in the genital 
area due to herpes simplex, and that the scarring was 
irritating and painful when he wasn't taking Zovirax. 

Given the passage of time since the veteran was last afforded 
a VA dermatological examination, and the need for more 
current objective findings associated with the veteran's 
complaints of pain and irritation from scar lesions in his 
groin region, reportedly due to herpes simplex, the Board 
believes another VA examination is in order.  

With respect to hearing loss, the veteran's most recent 
audiological evaluations occurred in May and August 2000.  
Findings from these examinations did not reflect such 
severity as to warrant a compensable evaluation.  During the 
above noted hearing in March 2001, the veteran reported that 
his hearing had been steadily decreasing and become worse 
since the most recent VA examination.  The Board finds that, 
given the veteran's complaints and the need for more current 
findings, the veteran also should be afforded another VA 
audiological examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the 
veteran to identify the names, 
addresses and approximate dates of 
treatment or evaluation for all 
health care providers who might 
possess additional records 
supportive of either of his claims.  
When the requested information and 
any necessary authorization are 
received, the RO should attempt to 
obtain a copy of all identified 
medical records that have not been 
obtained previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical 
records identified by the veteran, 
the RO should so inform the veteran 
and his representative and request 
them to submit a copy of the 
outstanding records.

3.  Thereafter, the veteran should 
be scheduled for an examination by a 
physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's herpes 
simplex.  The veteran's claims 
folder, to include a copy of this 
Remand, must be made available to 
and reviewed by the examiner, and 
such review should be documented for 
the record.  The examiner should 
conduct all testing deemed 
necessary, and all clinical findings 
should be reported in detail.  In 
particular, the examiner should be 
asked to identify all affected areas 
and symptomatology associated with 
herpes simplex in terms of 
frequency, duration, and extent of 
the symptoms.  The examiner should 
opine as to whether any scarring 
resulting from the veteran's herpes 
simplex is tender or painful on 
objective demonstration.  
Furthermore, the examiner should 
also report on whether any rash or 
lesions associated with the disorder 
are manifested by exfoliation, 
exudation or itching, or 
disfigurement.  If any exposed 
surfaces are involved, unretouched 
photographs depicting the lesions 
should be included.  The examiner 
should also provide an opinion 
concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

4.  The veteran should also be 
scheduled for a VA audiology 
examination to determine the current 
extent of his bilateral hearing 
loss.  The veteran's claims folder, 
to include a copy of this Remand, 
must be made available to and 
reviewed by the examiner, and such 
review should be documented for the 
record..  All indicated tests should 
be accomplished.  

5.  Then, the RO should undertake 
any other development it deems to be 
required to comply with the notice 
and duty to assist provisions of the 
VCAA.  

6.  Then, the RO should readjudicate 
the issues on appeal.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
(SSOC) concerning all evidence added 
to the record since the statement of 
the case was prepared.  Thereafter, 
the veteran and his representative 
should be given the requisite 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.    

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




